—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 8, 1997, convicting him of attempted murder in the second degree, robbery in the first degree, and burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments, inter alia, that he should be relieved of his plea of guilty have not been preserved for appellate review inasmuch as the defendant did not raise the issues which he now raises on appeal by motion to vacate or otherwise in the court of first instance (see, People v Pellegrino, 60 NY2d 636). In addition, the defendant’s challenge to the procedures which the Supreme Court used in arriving at its sentencing determination was effectively waived by his general waiver of his appeal rights (see, People v Callahan, 80 NY2d 273, 281). Rosenblatt, J. P., Sullivan, Altman and Luciano, JJ., concur.